EXHIBIT 10.2
THIRD AMENDMENT
TO
AGREEMENT OF LIMITED PARTNERSHIP
OF
EPE UNIT II, L.P.
Dated as of December 2, 2009
     This Third Amendment (this “Amendment”) to the Agreement of Limited
Partnership dated as of December 5, 2006 (as subsequently amended, the
“Partnership Agreement”) of EPE Unit II, L.P., a Delaware limited partnership
(the “Partnership”), is made and entered into effective as of December 2, 2009,
pursuant to the terms of the Partnership Agreement and in accordance with
Section 12.05 thereof.
     Section 1. AMENDMENTS.
          (a) Section 11.01. Paragraph (b) of Section 11.01 of the Partnership
Agreement is hereby amended and restated to read as follows:
     (b) unless otherwise agreed to by the General Partner, the Class A Limited
Partner and a Required Interest, the date that falls on the second trading day
immediately following the first date as of which the distributions with respect
to all outstanding EPE Units held by the Partnership relating to the fourth
quarter of fiscal year 2015 have been paid in full by EPE;
     Section 2. RATIFICATION OF PARTNERSHIP AGREEMENT. Except as expressly
modified and amended herein, all of the terms and conditions of the Partnership
Agreement shall remain in full force and effect.
     Section 3. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICTS-OF-LAW RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR
CONTRUCTION OF THIS AGREEMENT TO THE LAWS OF ANOTHER JURISDICTION.
(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

              GENERAL PARTNER:   EPCO, INC.    
 
           
 
  By:   /s/ W. Randall Fowler
 
W. Randall Fowler    
 
      President and Chief Executive Officer    
 
            CLASS A LIMITED PARTNER:   DUNCAN FAMILY INTERESTS, INC.    
 
           
 
  By:   /s/ Darryl E. Smith
 
Darryl E. Smith    
 
      Treasurer    
 
            CLASS B LIMITED PARTNERS:   Representing a majority of Class B
Limited    
 
  Partners of the Partnership, pursuant to Powers of Attorney executed in favor
of, and granted and delivered to the General Partner    
 
           
 
  By:   EPCO, INC.    
 
      (As attorney-in-fact for the Class B Limited Partners pursuant to powers
of attorney)    
 
           
 
  By:   /s/ W. Randall Fowler    
 
           
 
      W. Randall Fowler    
 
      President and Chief Executive Officer    

Third Amendment to Agreement of Limited Partnership of EPE Unit II, L.P.

 